Case 1:20-cv-01098-LO-JFA Document 24 Filed 03/24/21 Page 1 of 1 PageID# 936



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division



   Michael Antwi Adjei,

                         Petitioner,
                                                             Case No. l:20-cv-0!098
             V.                                              Hon. Liam O'Grady

   Alejandro Mayorkas,in his official
   capacity as Secretary ofHomeland Security,
   et al.,

                         Respondents.




                                            ORDER


       This matter comes before the Court on the parties' respective Motions for Summary

Judgment. Dkt.9(Petitioner's Motion for Summary Judgment)and Dkt. 14(Respondents' Motion

for Summary Judgment). The matter has been fully briefed by the parties and the Court dispensed

with oral argument.

       For the reasons provided in the Court's forthcoming Order, Petitioner's Motion for

Summary Judgment is hereby DENIED, and Respondents' Motion for Summary Judgment is

hereby GRANTED. Petitioner's action against Respondents is accordingly DISMISSED.

       It is SO ORDERED.




March 2)"^ 2021                                    Liam
                                                    dam O'^a
                                                        O'CS^ady
Alexandria, Virginia                               United States District Judge
